The defect proved was not of such a nature as to justify submission of the issue of negligence to the jury. It is described as a "washout" along the edge of the bridge from two or three inches deep in the middle of the sidewalk, and increasing in depth to about five inches at the ends of the bridge, and about as wide as the length of plaintiff's foot. Plaintiff's unfortunate and painful experience proves that it was possible for such a defect to cause accident and injury. But that is not the question. It is, rather, was it a defect of such dangerous nature that a person of ordinary prudence would reasonably have anticipated injury from it as probable to those using the sidewalk?
We would not have to go off the State House grounds to find as serious defects in the walkways; and I venture to say there is not a city or town in the State that has not many defects in its sidewalks more dangerous than the one here in question. When the legislature imposed upon municipal *Page 290 
corporations liability in damages for negligence in the repair of streets, it did not intend that every little defect, so insignificant that no one would regard it as dangerous, or as likely to cause injury — such as may be found in every city or town in the State and in every public highway — should be made ground of liability for damages.
We went quite far enough in Lancaster v. Columbia,104 S.C. 228, 88 S.E. 463, and, unless we decline to extend the doctrine of that case, we shall soon reach the point where the public fund that ought to go toward creating and keeping up public improvements will be dissipated in damage suits.